Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12-30-2020 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al (US 2019/0116531, also published as WO2017171451A1 on 10-05-2017).
Regarding claims 1, 8, and 15. Ryu discloses a method comprising receiving, by a computing device of a wireless communication network and from a user device (see at least figure 15 and paragraph [0250]: UE submits NB-IOT request to the MME), a request to access a Narrow Band (NB) network of the wireless communication network (see at least figures 9, 15 and paragraph [0250]: UE submits NB-IOT request to the MME); determining, by the computing device, that the request includes a NB-indicator (see at least figure 13: the wireless network authenticates the UE before granting 
Regarding claims 4, 11, and 18. Ryu discloses a method wherein the computing device is a Mobile Management Entity (MME) of the wireless communication network (see at least figures 9, 13 and 15).
Regarding claims 5, 12, and 19. Ryu discloses a method wherein providing access to the user device to the NB network of the wireless communication network comprises providing, by the MME, access to the user device to the NB network of the wireless communication network via one of (i) a Service Capability Exposure Function (SCEF) or (ii) a Serving Gateway/Packet Data Network Gateway (SPGW) of the wireless communication network (see at figure 15).
Regarding claims 7 and 14. Ryu discloses a method wherein the computing device is configured as an Internet of Things (IoT) device (see at least paragraph [0035], [0204], [0250]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Kuge et al (US 2018/0014337). Hereinafter referred to as Kuge.
Regarding claims 2, 9 and 16, Ryu discloses all the limitations of the claimed invention with the exception of wherein determining that the NB-indicator corresponds to the information related to the user device stored in the database comprises determining 
Regarding claims 3, 10 and 17. Ryu in view of Kuge discloses a method wherein: the database is included within one or more of a Home Subscriber Server (HSS), a Home Location Register (HLR), or an Equipment Identity Register (EIR) of the wireless communication network; and determining that the NB-indicator corresponds to the information related to the user device stored in the database comprises determining, by one or more of the HSS, the HLR, or the EIR, that the NB-indicator, the IMSI, and the TAC correspond to the information related to the user device stored in the database (Ryu: see at least figure 13 and paragraph [0072])(Kuge: see at least figure 2A). 
Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Lee et al (US 2007/0086381). Hereinafter referred to as Lee.
Regarding claims 6, 13 and 20, Ryu discloses all the limitations of the claimed invention with the exception of wherein the NB-indicator comprises a NB-rate plan indicator. However, Lee, from the same field of endeavor, teaches a method of .
Response to Arguments
Applicant's arguments filed 12-30-2020 have been fully considered but they are not persuasive.
Applicants’ representative argues that the prior art of record fails to teach “determining, by the computing device, that the NB-indicator corresponds to information related to the user device stored in a database associated with the wireless communication network”.
Examiner respectfully disagrees, Claims are given their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).  The claim language does not specify what the NB-Indicator is and leaves the reader open to a plurality of interpretations. Regarding the present prior art of record, Ryu discloses an invention directed to IOT devices (see [0204]), wherein IOT devices are known to use NarrowBand to maintain low cost and long battery life (https://en.wikipedia.org/wiki/Narrowband_IoT), and a NB-eNB (see [0241]: NB-IoT/eMTC corresponds to the aforementioned base station/eNB) that enables 
Additionally, Claims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their 'broadest reasonable interpretation'." 710 F.2d at 802, 218 USPQ at 292 (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). Moreover, claims are interpreted in light of the specification does not mean that everything in the specification must be read into the claims." Raytheon Co. v. Roper Corp., 724 F.2d 951, 957, 220 USPQ 592, 597 (Fed. Cir. 1983), cert. denied, 469 U.S. 835 (1984).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476